NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



In the Interest of C.L., and K.L., and D.L., )
children.                                    )
___________________________________)
                                             )
N.L.,                                        )
                                             )
               Appellant,                    )
                                             )
v.                                           )      Case No. 2D20-340
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES and GUARDIAN AD LITEM               )
PROGRAM,                                     )
                                             )
               Appellees.                    )
                                             )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Thomas J. Butler of Thomas Butler, P.A.,
Miami Beach, for Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Alyssa L. Cory of Shutts & Bowen, LLP,
Tampa; and Thomasina F. Moore,
Statewide Director of Appeals, and Laura
J. Lee, Senior Attorney, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.

           Affirmed.

BLACK, SLEET, and ATKINSON, JJ., Concur.




                                    -2-